DETAILED ACTION
	This is in response to communication received on 6/16/22.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 1/21/22.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claims 7, 8, and 19 is withdrawn because the claims have been amended.  

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over lotti US PGPub 2015/0225590 hereinafter IOTTI on claims 1-3, 6-9 and 17-20 are maintained. The rejection is repeated below for convenience.
As for claim 1, IOTTI teaches "The inventors have surprisingly found that by treating nanocellulose materials (e.g. microfibrillated cellulose) with certain cationic surfactant(s) it is possible to increase the concentration of nano cellulose dispersions and still obtain a stable dispersion ... The nano cellulose dispersion of the invention holds good oxygen barrier properties after drying on the paper or paperboard" (paragraph 22), i.e. A method of manufacturing a fibrous, oxygen barrier film.
IOTTI teaches "The invention relates to an aqueous coating composition of nano cellulose, characterized in that it has a concentration of 2-12% dry matter nano cellulose by weight of the composition and comprises at least one cationic surfactant" (paragraph 32, lines 1-4), i.e. wherein the nano cellulose/microfibrillated cellulose is the only solid present in the composition such that providing at least a ... suspension each comprising microfibrillated cellulose (MFC) in an amount of at least 50 wt% calculated on the total solids content of said suspension.
IOTTI further teaches "Further it relates to substrates, e.g., board, cardboard or paper coated with the composition" (abstract, lines 10-11 ), i.e. applying said first suspension on a non-porous substrate to form a first web.
IOTTI further teaches that "The nano cellulose dispersion of the invention holds good oxygen barrier properties after drying on the paper or paperboard" (paragraph 22, lines 9-12), i.e. drying the web ... in a final drying step to form a film, and wherein the drying is to remove all of the water in the suspension.
IOTTI further provides examples in Table 3 wherein at 20 g/m2 the dried dispersion has values that fall within having a basis weight of less than 40 g/m2 and an Oxygen Transmission Rate (OTR) value of below 10 ml/m2/ per 24h at 50% RH.
IOTTI is silent on a second suspension ... comprising microfibrillated cellulose (MFC) in an amount of at least 50 wt% calculated on the total solids content of said suspension, drying said first web to a solids content of at least 50 wt% in an intermediate drying step, and applying said second suspension comprising microfibrillated cellulose (MFC) onto the surface of said dried first web to form a second web.
However, Examiner notes that IOTTI achieves the same result required in the claims in a single step and that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
In this case, it would have been well within the skill of the ordinary artisan to split IOTTl's forming step into a two-step application such that there is a second suspension ... comprising microfibrillated cellulose (MFC) in an amount of at least 50 wt% calculated on the total solids content of said suspension, drying said first web to a solids content of at least 50 wt% in an intermediate drying step, and applying said second suspension comprising microfibrillated cellulose (MFC) onto the surface of said dried first web to form a second web.
In the alternative, Examiner notes that the duplication steps for a multiplied effect is considered to be obvious unless a synergistic effect can be shown, just as a duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown. See St. Regis Paper Co.v. Bermis Co., INc., 193 USPQ 8, 11, (7th Cir.) 1977. With this in mind, simply duplicating the process of applying and drying the suspension of IOTTI such as a second suspension ... comprising microfibrillated cellulose (MFC) in an amount of at least 50 wt% calculated on the total solids content of said suspension, drying said first web to a solids content of at least 50 wt% in an intermediate drying step, and applying said second suspension comprising microfibrillated cellulose (MFC) onto the surface of said dried first web to form a second web would be obvious to one of ordinary skill in the art before the filing date.
As for claim 2, IOTTI teaches applying its suspension in a single formation process. However, Examiner notes that IOTTI achieves the same result required in the claims in a single step and that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
In this case, splitting a single application step in IOTTI a three separate steps such that further comprising drying said second web in a second intermediate drying step and applying a third suspension, comprising microfibrillated cellulose (MFC) in an amount of at least 50 wt% calculated on the total solids content of said suspension, onto said dried second web prior to the final drying step is obvious, especially considering IOTTI achieves the same results as required in the claim.
In the alternative, Examiner notes that the duplication steps for a multiplied effect is considered to be obvious unless a synergistic effect can be shown, just as a duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown. See St. Regis Paper Co.v. Bermis Co., INc., 193 USPQ 8, 11, (7th Cir.) 1977. With this in mind, simply duplicating the process of applying and drying the suspension of IOTTI such as further comprising drying said second web in a second intermediate drying step and applying a third suspension, comprising microfibrillated cellulose (MFC) in an amount of at least 50 wt% calculated on the total solids content of said suspension, onto said dried second web prior to the final drying step would be obvious to one of ordinary skill in the art before the filing date.
As for claim 3, IOTTI teaches applying its suspension in a single formation process. However, Examiner notes that IOTTI achieves the same result required in the claims in a single step and that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
In this case, splitting a single application step in IOTTI any number of separate steps such that wherein the method comprises applying a predetermined number of suspensions comprising microfibrillated cellulose in an amount of at least 50 wt% onto a substrate in at least six subsequent steps, with intermediate drying steps, prior to the final drying step is obvious, especially considering IOTTI achieves the same results as required in the claim.
In the alternative, Examiner notes that the duplication steps for a multiplied effect is considered to be obvious unless a synergistic effect can be shown, just as a duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown. See St. Regis Paper Co.v. Bermis Co., INc., 193 USPQ 8, 11, (7th Cir.) 1977. With this in mind, simply duplicating the process of applying and drying the suspension of IOTTI such as wherein the method comprises applying a predetermined number of suspensions comprising microfibrillated cellulose in an amount of at least 50 wt% onto a substrate in at least six subsequent steps, with intermediate drying steps, prior to the final drying step would be obvious to one of ordinary skill in the art before the filing date.
As for claim 6, IOTTI teaches "The invention relates to an aqueous coating composition of nano cellulose, characterized in that it has a concentration of 2-12% dry matter nano cellulose by weight of the composition and comprises at least one cationic surfactant" (paragraph 32), i.e. a range that overlaps with wherein each suspension has a solids content of at least 5 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 7, IOTTI teaches "Due to the properties of nano cellulose, nano cellulose dispersions are very difficult to concentrate without obtaining aggregates of the fibrills. Furthermore, concentrated nano cellulose dispersions commonly have a high viscosity making them difficult to handle industrially" (paragraph 18), "The high network forming capability of nano cellulose water dispersions is dependent on the temperature and the nano cellulose concentration. The viscosity decreases with increasing temperature and increases with increasing nano cellulose concentration" (paragraph 19), "The inventors have surprisingly found that by treating nanocellulose materials (e.g. microfibrillated cellulose) with certain cationic surfactant(s) it is possible to increase the concentration of nano cellulose dispersions and still obtain a stable dispersion. It has also been proven possible to reduce the viscosity of the nano cellulose dispersion such that the combination of lowered viscosity and increased nano cellulose concentration will allow efficient coating directly on substrate material" (paragraph 22, lines 1-9).
In view of the above, it would have been within the skill of the ordinary artisan at the time of effective filing to design the solids content such that a suspension of a efficient coating viscosity and concentration is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 8, IOTTI teaches an example wherein the "nano cellulose suspension poured into a cylindrical mould" (paragraph 117, lines 4-5), i.e. wherein the suspensions are applied by use of a non-impact coating technology. 
As for claim 9, IOTTI teaches "To increase the ductility of the nano cellulose films, plasticizer may be added to the composition" (paragraph 121, liens 1-2) and further provides data in Table 4 about the concentration of said plasticizer in the final suspension. It is expected that a person of ordinary skill in the art before the time of filing could have converted the concentration of the individual parts to a claimed wt% of the suspension which appears to lie within with the instant claimed range of wherein at least one of the suspensions comprises plasticizer in an amount of less than 30 wt%.
As for claim 17, IOTTI teaches "Due to the properties of nano cellulose, nano cellulose dispersions are very difficult to concentrate without obtaining aggregates of the fibrills. Furthermore, concentrated nano cellulose dispersions commonly have a high viscosity making them difficult to handle industrially" (paragraph 18), "The high network forming capability of nano cellulose water dispersions is dependent on the temperature and the nano cellulose concentration. The viscosity decreases with increasing temperature and increases with increasing nano cellulose concentration" (paragraph 19), "The inventors have surprisingly found that by treating nanocellulose materials (e.g. microfibrillated cellulose) with certain cationic surfactant(s) it is possible to increase the concentration of nano cellulose dispersions and still obtain a stable dispersion. It has also been proven possible to reduce the viscosity of the nano cellulose dispersion such that the combination of lowered viscosity and increased nano cellulose concentration will allow efficient coating directly on substrate material" (paragraph 22, lines 1-9). 
In view of the above, it would have been within the skill of the ordinary artisan at the time of effective filing to design the solids content such that a suspension of a efficient coating viscosity and concentration is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 18, IOTTI teaches "Due to the properties of nano cellulose, nano cellulose dispersions are very difficult to concentrate without obtaining aggregates of the fibrills. Furthermore, concentrated nano cellulose dispersions commonly have a high viscosity making them difficult to handle industrially" (paragraph 18), "The high network forming capability of nano cellulose water dispersions is dependent on the temperature and the nano cellulose concentration. The viscosity decreases with increasing temperature and increases with increasing nano cellulose concentration" (paragraph 19), "The inventors have surprisingly found that by treating nanocellulose materials (e.g. microfibrillated cellulose) with certain cationic surfactant(s) it is possible to increase the concentration of nano cellulose dispersions and still obtain a stable dispersion. It has also been proven possible to reduce the viscosity of the nano cellulose dispersion such that the combination of lowered viscosity and increased nano cellulose concentration will allow efficient coating directly on substrate material" (paragraph 22, lines 1-9).
In view of the above, it would have been within the skill of the ordinary artisan at the time of effective filing to design the solids content such that a suspension of a efficient coating viscosity and concentration is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 19, IOTTI teaches "To increase the ductility of the nano cellulose films, plasticizer may be added to the composition" (paragraph 121, liens 1-2) and further provides data in Table 4 about the concentration of said plasticizer in the final suspension. It is expected that a person of ordinary skill in the art before the time of filing could have converted the concentration of the individual parts to a claimed wt% of the suspension which appears to lie within with the instant claimed range of wherein at least one of the suspensions comprises plasticizer in an amount of less than 15 wt%, all percentages calculated on the total amount of solids in the suspension.
As for claim 20, IOTTI teaches "To increase the ductility of the nano cellulose films, plasticizer may be added to the composition" (paragraph 121, liens 1-2) and further provides data in Table 4 about the concentration of said plasticizer in the final suspension. It is expected that a person of ordinary skill in the art before the time of filing could have converted the concentration of the individual parts to a claimed wt% of the suspension which appears to lie within with the instant claimed range of wherein at least one of the suspensions comprises plasticizer in an amount of less than 10 wt%, all percentages calculated on the total amount of solids in the suspension.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over lotti US PGPub 2015/0225590 hereinafter IOTTI as applied to claim 1 above, and further in view of Mukai et al. US PGPub 2012/0237761 hereinafter MUKAI on claims 4-5, 10 and 14-16 are maintained.  The rejection is repeated below for convenience.
As for claim 4, IOTTI is silent on the degree of drying and on intermediate drying steps. However, as shown above, intermediate drying steps would be obvious to one of ordinary skill in the art before the filing date.
MUKAI teaches "A membrane structure contains cellulose microfibers and an inorganic layered compound" (abstract, lines 1-2).
MUKAI teaches "The coating film thus formed is dried spontaneously or by heating to form a desired membrane structure. Drying by heating results in improvement in gas barrier properties, particularly oxygen barrier properties in a high humidity environment, compared with spontaneous drying. Drying by heating is preferably carried out at a temperature of 40° to 300° C., more preferably 900 to 200° C. Useful heating means include an electric drying oven (natural convection type or forced convection type), a hot air circulation type drying oven, a drying oven utilizing far infrared heating combined with hot air circulation, and a vacuum drying oven that accomplishes drying under reduced pressure. The heating time is decided as appropriate to the state of the coating film" (paragraph 62, lines 5-16).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the drying amounts of intermediate steps in the modified process of IOTTI such that a dried substrate ready for later application or processing steps and having the desired oxygen barrier properties is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 5, IOTTI is silent on the drying times and on intermediate drying steps. However, as shown above, intermediate drying steps would be obvious to one of ordinary skill in the art before the filing date.
MUKAI teaches "A membrane structure contains cellulose microfibers and an inorganic layered compound" (abstract, lines 1-2).
MUKAI teaches "The coating film thus formed is dried spontaneously or by heating to form a desired membrane structure. Drying by heating results in improvement in gas barrier properties, particularly oxygen barrier properties in a high humidity environment, compared with spontaneous drying. Drying by heating is preferably carried out at a temperature of 40° to 300° C., more preferably 900 to 200° C. Useful heating means include an electric drying oven (natural convection type or forced convection type), a hot air circulation type drying oven, a drying oven utilizing far infrared heating combined with hot air circulation, and a vacuum drying oven that accomplishes drying under reduced pressure. The heating time is decided as appropriate to the state of the coating film" (paragraph 62, lines 5-16).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the drying times of intermediate steps in the modified process of IOTTI such that a dried substrate ready for later application or processing steps and having the desired oxygen barrier properties is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 10, IOTTI is silent on wherein at least one of the suspensions comprises chemically modified microfibrillated cellulose.
MUKAI teaches "The biosynthesis of natural cellulose usually involves formation of nano fibers called micro fibrils which are bundled into higher order solid structures. As will be discussed later, the cellulose microfibers that can be used in the invention are obtained by making use of this structure in principle. That is, in order to weaken the interfacial hydrogen bond strength, which is the base of the strong cohesive force between microfibrils in a naturally occurring solid cellulose material, part of the hydrogen bonds are oxidized to carboxyl groups thereby enabling the cellulose material to provide microfibrillated fibers for use in the invention. So, cellulose with a larger total amount of the carboxyl groups (i.e., a higher carboxyl content) is able to exist stably in the form of microfibrils with smaller diameters. Furthermore, with an increased carboxyl content, the tendency of microfibrils in water to separate from each other (to lose their cohesion) increases because of electrical repulsion. As a result, the nanofibers will have increased dispersion stability. The carboxyl content is determined as follows" (paragraph 25, lines 11-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the oxidized microfibrillated cellulose in the process of IOTTI because MUKAI teaches that cellulose microfibrils trated that way have increased dispersion stability.
As for claim 14, IOTTI is silent on the degree of drying and on intermediate drying steps. However, as shown above, intermediate drying steps would be obvious to one of ordinary skill in the art before the filing date.
MUKAI teaches "A membrane structure contains cellulose microfibers and an inorganic layered compound" (abstract, lines 1-2).
MUKAI teaches "The coating film thus formed is dried spontaneously or by heating to form a desired membrane structure. Drying by heating results in improvement in gas barrier properties, particularly oxygen barrier properties in a high humidity environment, compared with spontaneous drying. Drying by heating is preferably carried out at a temperature of 40° to 300° C., more preferably 900 to 200° C. Useful heating means include an electric drying oven (natural convection type or forced convection type), a hot air circulation type drying oven, a drying oven utilizing far infrared heating combined with hot air circulation, and a vacuum drying oven that accomplishes drying under reduced pressure. The heating time is decided as appropriate to the state of the coating film" (paragraph 62, lines 5-16).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the drying amounts of intermediate steps in the modified process of IOTTI such that a dried substrate ready for later application or processing steps and having the desired oxygen barrier properties is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 15, IOTTI is silent on the degree of drying and on intermediate drying steps. However, as shown above, intermediate drying steps would be obvious to one of ordinary skill in the art before the filing date.
MUKAI teaches "A membrane structure contains cellulose microfibers and an inorganic layered compound" (abstract, lines 1-2).
MUKAI teaches "The coating film thus formed is dried spontaneously or by heating to form a desired membrane structure. Drying by heating results in improvement in gas barrier properties, particularly oxygen barrier properties in a high humidity environment, compared with spontaneous drying. Drying by heating is preferably carried out at a temperature of 40° to 300° C., more preferably 900 to 200° C. Useful heating means include an electric drying oven (natural convection type or forced convection type), a hot air circulation type drying oven, a drying oven utilizing far infrared heating combined with hot air circulation, and a vacuum drying oven that accomplishes drying under reduced pressure. The heating time is decided as appropriate to the state of the coating film" (paragraph 62, lines 5-16).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the drying amounts of intermediate steps in the modified process of IOTTI such that a dried substrate ready for later application or processing steps and having the desired oxygen barrier properties is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 16, IOTTI is silent on the drying times and on intermediate drying steps. However, as shown above, intermediate drying steps would be obvious to one of ordinary skill in the art before the filing date.
MUKAI teaches "A membrane structure contains cellulose microfibers and an inorganic layered compound" (abstract, lines 1-2).
MUKAI teaches "The coating film thus formed is dried spontaneously or by heating to form a desired membrane structure. Drying by heating results in improvement in gas barrier properties, particularly oxygen barrier properties in a high humidity environment, compared with spontaneous drying. Drying by heating is preferably carried out at a temperature of 40° to 300° C., more preferably 900 to 200° C. Useful heating means include an electric drying oven (natural convection type or forced convection type), a hot air circulation type drying oven, a drying oven utilizing far infrared heating combined with hot air circulation, and a vacuum drying oven that accomplishes drying under reduced pressure. The heating time is decided as appropriate to the state of the coating film" (paragraph 62, lines 5-16).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the drying times of intermediate steps in the modified process of IOTTI such that a dried substrate ready for later application or processing steps and having the desired oxygen barrier properties is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.
Applicant’s principal arguments are listed below. Please consider the Examiner’s remarks provided for each.

(a) The results of splitting the formation of the microfibrillated dried film from a single formation comprising applying and drying, to two formation steps, are not the same and thereby the reasoning about the splitting of one step into two does not apply. Applicant provided data in Affidavit dated 6/16/22.
	Examiner notes that the singular example given in the Affidavit dated 6/16/22 is not enough to demonstrate that the results are commensurate in scope with the claims. While it may be true that in the particular example given by the Applicant that the splitting of the steps has different results, Examiner notes that the claims have a far broader scope than those examples. What might be true in this specific case, may not be in another case. As such, these data points are not fully relevant to the question of the patentability of the claim, as they are directed to an embodiment that is not specifically claimed.
	Examiner also notes that the Affidavit, in Item 5, argues that different drying times, different microfibrillated cellulose and ways of application were used and therefore the results cannot be directly compared. However, there is not explanation as to why, especially considering the claims do not limit the drying time, the type of microfibrillated cellulose and the method of the application. As currently written, the Applicant’s arguments only apply when comparing the art to the specification, but cannot be considered persuasive as they do not address the broad scope of the claims.
(b) Applicant alleges in the alternative reasoning duplication of steps for a multiplied effect, that there is not explanation as to how the intermediate drying step is rejected.
	Examiner respectfully points out that the reasoning is based on duplication of steps, not the duplication of a singular step. The duplication applies to both the application of the suspension and the drying steps—essentially repeating the formation of the layer by duplicating those two steps.
	Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717